Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-11 are objected to because of the following informalities: [bold added for emphasis]
Claim 2 recites “the classification parameter”, which was previously identified in claim 1 as “a predefined classification parameter”, and should be corrected to be consistent for clarity.
Claim 3 recites “the work parameter”, which was previously identified in claim 1 as “a predefined work parameter”, and should be corrected to be consistent for clarity.
Claims 1, 4-6, 8, and 11 recite methods, where further dependent claims 7 and 9-10 recite method steps. For example; 
Claim 1 recites “detecting” and “identifying”, Claim 4 recites “determining”, claim 5 recites “emitting”, Claim 6 recites “adjusting”, claim 8 recites “signaling”, and claim 11 recites “storing”. However, dependent claims, such as 7 and 9-10, recite “the adjusting step” and “the detecting step” respectively, which is inconsistent and could cause confusion. The examiner recommends amending the language to be consistent between claims to avoid potential antecedent basis issues.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claims 12 and 19.
Detection unit (first and second in claim 19)
Control unit 
Memory unit 
Warning unit 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, in light of the specification, the following interpretations will be made;
Detection unit (first and second in claim 19) are interpreted to be an optical sensor (paragraph 0009)
Control unit is interpreted to be software (paragraph 0020)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 relies on an optional limitation from claim 1, and thus lacks sufficient antecedent basis. Specifically, claim 1 recites either “a predefined classification” or “a predefined work parameter”. In the second case, a recitation of “the predefined parameter” in claim 2 has no prior antecedent basis.
Similarly, claim 3 relies on an optional limitation from claim 1, and thus lacks sufficient antecedent basis. Specifically, claim 1 recites either “a predefined classification” or “a predefined work parameter”. In the first case, a recitation of “the work parameter” in claim 3 has no prior antecedent basis.
Similarly, claim 20 relies on an optional limitation from claim 19, and thus lacks sufficient antecedent basis. Specifically, claim 1 recites either “a predefined classification” [case 1] or “a predefined work parameter” [case 2]. In either case, a recitation of “the work parameter” in case 1 or “the classification parameter” in case 2 has no prior antecedent basis.

Claim limitation “memory unit” and “warning unit” in claims 12 and 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, no structure is recited in the provided disclosure that would enable one of ordinary skill in the art to identify what/how the function is performed. A memory unit and warning unit is merely recited once in the specification in paragraph 0037, with no clear structure required by the 112f invocation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the abstract idea of identifying, classifying and reacting to obstacles, which is analogous to mental work. This judicial exception is not integrated into a practical application and the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims (1-11) are directed to a method of identifying an obstacle. The recited limitations provide no distinction that differentiates from mental activity. In particular, the act of detecting, identifying, signaling etc. as recited are all performable by a human operator mentally. The recited abstract idea is not integrated into a practical application. In particular, claims 1-10 do not present any additional elements to integrate the idea into a practical application. As there is a high level of generality due to the lack of additional elements, this abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea. Therefore, claims 1-11 are directed to an abstract idea.
Claims 1-11 do not include additional elements that amount to significantly more than the judicial exception. No further elements in the limitations exist that differentiate the recited method from mental activity. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, claims 1-11 do not amount to significantly more than the judicial exception.
Using similar reasoning to above, claims 1-11 do not add any significant structure or elements that qualify as significantly more, and instead merely further detail/define aspects of the abstract idea, and thus do not further integrate the abstract idea into a practical application.
Therefore, claims 1-11 are not patent eligible under 35 U.S.C 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neitemeier (US2018084708A1).
Regarding claim 1, Neitemeier discloses;
A method for identifying an obstacle during a work operation of a tractor and attached implement combination (disclosed as identifying anomalies for an agricultural work machine, paragraph 0017), comprising: 
detecting an object during the work operation (disclosed as detecting and identifying anomalies, paragraph 0037, which include obstacles, paragraph 0038); and 
identifying the detected object as an obstacle based on a predefined classification parameter for classification of the detected object (disclosed as classifying obstacles and anomalies, such as with low/high obstacles, paragraph 0038, and others shapes or sizes, paragraph 0072) or a predefined work parameter [interpreted to be a working width of the tractor or implement, based on paragraph 0012] of the tractor or [interpreted to mean the predefined work parameter applies to either the tractor or the implement] the implement (disclosed as an evaluation range, which is used to detect anomalies, corresponding to a width of the agricultural work machine and its attachment, paragraph 0051).  

Regarding claim 2, Neitemeier discloses;
The method as claimed in claim 1 (see claim 1 rejection), wherein the classification parameter comprises a size of the object (disclosed as classifying obstacles based on shape or size, paragraph 0072).  

Regarding claim 3, Neitemeier discloses;
The method as claimed in claim 1 (see claim 1 rejection), wherein the work parameter comprises a working width of the tractor (disclosed as an evaluation range corresponding to a width of the agricultural work machine and its attachment, paragraph 0051).

Regarding claim 4, Neitemeier discloses;
The method as claimed in claim 1 (see claim 1 rejection), further comprising determining a distance between the detected object and the tractor (disclosed as detecting distance measurements between anomalies and the agricultural work machine, paragraph 0034).  

Regarding claim 5, Neitemeier discloses;
The method as claimed in claim 1 (see claim 1 rejection), further comprising emitting a warning signal in the event of an object being identified as an obstacle (disclosed as emitting a visual or acoustic warning to an operator upon detecting an anomaly, paragraph 0067).  

Regarding claim 6, Neitemeier discloses;
The method as claimed in claim 1 (see claim 1 rejection), further comprising adjusting a travel speed of the tractor in the event of an object being identified as an obstacle (disclosed as stopping the agricultural work machine upon detecting an anomaly, paragraph 0067).  

Regarding claim 7, Neitemeier discloses;
The method as claimed in claim 6 (see claim 6 rejection), wherein the adjusting step comprises reducing the travel speed of the tractor (disclosed as stopping the agricultural work machine upon detecting an anomaly, paragraph 0067).  

Regarding claim 8, Neitemeier discloses;
The method as claimed in claim 1 (see claim 1 rejection), further comprising signaling a position of the detected object in the event of an object being identified as an obstacle (disclosed as displaying distance measurements between anomalies and the agricultural work machine, paragraph 0034, and show classifications of obstacles, paragraph 0068).  

Regarding claim 9, Neitemeier discloses;
The method as claimed in claim 1 (see claim 1 rejection), wherein the detecting step comprises detecting the object in a work area previously worked by the tractor and attached implement (disclosed as detecting anomalies in images, paragraph 0037, which includes images taken of regions behind the attachment or agricultural work machine, paragraph 0039).  

Regarding claim 10, Neitemeier discloses;
The method as claimed in claim 8 (see claim 8 rejection), wherein the detecting step comprises detecting the object in in the work area behind the tractor (disclosed as detecting anomalies in images, paragraph 0037, which includes images taken of regions behind the attachment or agricultural work machine, paragraph 0039).

Regarding claim 12, Neitemeier discloses;
 A device for controlling a function on a combined tractor and implement (disclosed as identifying anomalies for an agricultural work machine, paragraph 0017, with an attachment, paragraph 0039), comprising: 
a detection unit for monitoring a work area of a field (disclosed as an optical sensor to detect regions of the environment, paragraph 0018); 
a control unit positioned in communication with the detection unit (disclosed as an image analysis unit computer, element 17, comprising processors and memory, paragraph 0040); 
wherein, the detection unit operably detects an object during a work operation in the work area and communicates the detected object to the control unit (disclosed as detecting and identifying anomalies, paragraph 0037, which include obstacles, paragraph 0038); 
wherein, the control unit operably identifies the detected object as an obstacle based on a predefined classification parameter for classification of the detected object (disclosed as classifying obstacles and anomalies, such as with low/high obstacles, paragraph 0038, and others shapes or sizes, paragraph 0072) or a predefined work parameter of the tractor or the implement (disclosed as an evaluation range, which is used to detect anomalies, corresponding to a width of the agricultural work machine and its attachment, paragraph 0051).  

Regarding claim 13, Neitemeier discloses;
The device of claim 12 (see claim 12 rejection), further comprising a warning unit (disclosed as a data output unit, paragraph 0067) disposed in communication with the control unit, wherein the warning unit triggers an alert when the object is identified as an obstacle (disclosed as the data output unit emitting a visual or acoustic warning to an operator upon detecting an anomaly, paragraph 0067).  

Regarding claim 15, Neitemeier discloses;
The device of claim 12 (see claim 12 rejection), further comprising a second detection unit for monitoring a second work area of the field (disclosed as using multiple optical sensors 3, such as cameras, element 4, paragraph 0041), wherein the second work area of the field is located behind the tractor when moving in a forward travel direction (disclosed as taking images of regions behind the attachment, paragraph 0039).  

Regarding claim 16, Neitemeier discloses;
The device of claim 12 (see claim 12 rejection), wherein the control unit operably determines if a volume [interpreted to indicate a dimensional size of the detected object] of the detected object satisfies a predefined volume threshold (disclosed as classifying obstacles based on size, paragraph 0072).  

Regarding claim 17, Neitemeier discloses;
The device of claim 12 (see claim 12 rejection), wherein the control unit operably determines if a location of the detected object is within a working width of the tractor and implement (disclosed as searching for anomalies within an evaluation range, which is defined by the width of the attachment, paragraph 0051).  

Regarding claims 19-20, it has been determined that no further limitations exist apart from those previously addressed in claims 1-3. Therefore, claims 19-20 are rejected under the same rationale as claims 1-3, where claim 1 corresponds to claim 19 and claims 2-3 combined correspond to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neitemeier (US2018084708A1).
Regarding claim 11, Neitemeier teaches;
The method as claimed in claim 1 (see claim 1 rejection). However, Neitemeier does not explicitly teach; further comprising storing a position of the detected object as retrievable position data.  
While not explicitly storing/saving the position of the detected object, Neitemeier does teach sharing detected objects and data to other systems (paragraph 0082). One of ordinary skill in the art would recognize the implication that such an action would save or store the required data to act on in the future in order to improve navigation.

Regarding claim 14, Neitemeier teaches;
The device of claim 12 (see claim 12 rejection), further comprising a memory unit disposed in communication with the control unit (taught as memories in communication with the processors, paragraph 0040). However, Neitemeier does not explicitly teach; the memory unit configured to store a location of the detected object relative to the work area.  
While not explicitly storing/saving the position of the detected object, Neitemeier does teach sharing detected objects and data to other systems (paragraph 0082). One of ordinary skill in the art would recognize the implication that such an action would save or store the required data to act on in the future in order to improve navigation.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Neitemeier (US2018084708A1), and further in view of Flohr (US20110288714A1).
Regarding claim 18, Neitemeier teaches;
The device of claim 12 (see claim 12 rejection), wherein the control unit operably determines a distance between the detected object and the tractor (taught as displaying distance measurements between anomalies and the agricultural work machine, paragraph 0034). However, Neitemeier does not explicitly teach; and an amount of time before the tractor reaches the detected object.
Flohr teaches; and an amount of time before the tractor reaches the detected object (taught as determining an early reaction time, which indicates a time needed to react before reaching a point too close to the detected obstacle, paragraph 0091).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a time determination to reach an obstacle as taught by Flohr in the system taught by Neitemeier in order to improve response to obstacles. As taught by Flohr, such a system improves the ability to allow sufficient room for safe passage to maneuver safely with the obstacles and other machines/platforms (paragraph 0091).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further obstacle detection for farming implements; US9265187B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/               Examiner, Art Unit 3662                                                                                                                                                                                         
/MAHMOUD S ISMAIL/               Primary Examiner, Art Unit 3662